Benedict, J.
This is an action for damages received by the tug Howard Carroll while lying at the end of a dock, pier 7, in a dense fog, by being run into by the tug Mohawk. At the time of the collision the Mohawk was moving at a speed of about three miles an hour, directly upon the Hew York piers. The collision is to be attributed to the fault of the Mohawk in this, that she was navigating the East river in a dense *190fog without a compass on board. At the time of the collision she was utterly ignorant of her position, supposing herself to be in the middle of the river, when in fact she was steaming some three miles an hour, head on, to the New York piers, and close to them. Her testimony shows that she discovered her compass to be out of order before she went into the fog. Upon such a discovery it became her duty to keep out of the fog, as she might have done, for there was then no fog above the bridge where she then was. Aside from the failure to have a compass it was, in my opinion, a fault on the part of the Mohawk to go into the fog. She struck the fog at the Brooklyn bridge. She could have tied up at some pier in that neighborhood, instead of which she attempted to pass down across the mouth of the ferry slips, and so lost her bearings, and came in contact with the Howard Carroll. Tugs navigating the East river in such a fog as this was do it at their peril. The libelants must have a decree, with a reference to ascertain their damages.